Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 

Response to Communication(s)
2.	This office action is in response to the RCE filed on December 16, 2020. Claims 1-13 are now pending in the application.
	
Priority
3.	Receipt is acknowledged of papers submitted (EP 16163458.9, filed 03/31/2016 and EP 16172341.6, filed 05/31/2016) for foreign priority under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
4. 	The information disclosure statement filed 12/16/2020 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. It has been considered and placed in the application file.

Response to Amendment/Arguments
5.	Applicant’s outstanding arguments filed on 07/15/2020 are acknowledged. With respect to the rejections of claims 1-13 under 35 U.S.C. 103, the applicant’s arguments (see 

Allowable Subject Matter
6.	Claims 1-13 are allowed. The following is a statement of reasons for the indication of allowable subject matter:
	The prior art of record, considered individually or in combination and in view of the arguments in the outstanding response filed on 07/15/2020, appears to fail to fairly show or suggest the claimed base station (claim 13) and method (claim 1) of operating the mobile communications network, comprising, among other limitations, the novel and unobvious limitations as “ ... ; serve a mobile terminal over multicast/broadcast across a network; receive information ... derives from signal quality of a multicast/broadcast serving signal received at the mobile terminal ... ; and provide to the mobile terminal first instructions based on a first comparison of the quality of the multicast/broadcast serving signal ... ; wherein the first instructions instruct the mobile terminal to switch to unicast, and wherein the method further comprises varying the first threshold in dependence on a measure of loading of the network.” structurally and functionally interconnected with other limitations in a manner as recited in dependent claims 2-12.

7. 	References U.S. 9,030,988 and U.S. 9,820,259 are cited because they are put pertinent to improve the mobile’s selection services in wireless telecommunication networks. However, none of references teaches as recited as in above claimed invention.



Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tri H. Phan, whose telephone number is (571) 272-3074.  The examiner can normally be reached on M-F (8:00Am-4:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi H. Pham can be reached on (571) 272-3179. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/TRI H PHAN/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        


January 13, 2021